NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30198

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00013-SPW

 v.
                                                MEMORANDUM*
ISAIAH SHAWN-SAM GLENN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Isaiah Shawn-Sam Glenn appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

failure to register as a sexual offender, in violation of 18 U.S.C. § 2250(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Glenn contends that his within-Guidelines sentence is substantively

unreasonable. He argues that the district court should have imposed a lower

sentence in light of his mitigating circumstances. The district court did not abuse

its discretion in imposing Glenn’s sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). The sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

risk to the community posed by Glenn’s conduct. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                         2                                    17-30198